                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             NO. 5:18-CR-00471-FL


UNITED STATES OF AMERICA                  :
                                          :
                v.                        :
                                          :
DARYL ALBERT MPONGO                       :


                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

March 13, 2019 to a violation of 18 U.S.C. §§ 922(g)(1) and 924, and further evidence

of record and as presented by the Government, the Court finds that the following

personal property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(1), to wit:

           x    Beretta USA Corp., Model 21A, twenty-two caliber pistol with serial

                number DAA442824, and

           x    Any and all related ammunition, including but not limited to, Seven

                rounds of Armscor twenty-two caliber ammunition; and

      WHEREAS, by virtue of said finding, the United States is now entitled to

possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Guilty Plea as to the defendant, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby

forfeited to the United States for disposition in accordance with the law, including

                                              1
destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R.

Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

      2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

                       20thday of _____________,
      SO ORDERED. This ____         June         2019.



                                        ________________________________
                                        LOUISE FLANAGAN
                                        United States District Judge




                                           2
